DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “maintain a vertical position” in line 9 is somewhat confusing as presented – vertical position of what?  As best understood, --of the tailgate—could be inserted after “position” in the phrase to clarify the language.  The term “the storage compartments” near the end of the claim lacks clear antecedent basis.
Claim 4, reference to the lid lift arms as being coupled to/between an inner side of the tailgate is somewhat confusing and apparently misdescriptive of the disclosed device. Aren’t the lid lift arms actually attached to the left and right sides of the tailgate? (see the right side of instant figure 3 etc.).
Claim 7, “the movement” in the last line lacks clear antecedent support and could be written as –movement—for clarity.
left and right sides of the tailgate? (see the right side of instant figure 3 etc.).  Finally, the term “the storage compartments” near the end of the claim lacks clear antecedent basis.
Claim 17, “maintain a vertical position” in line 11 is somewhat confusing as presented – vertical position of what?  As best understood, --of the tailgate—could be inserted after “position” in the phrase to clarify the language.  Additionally, “the movement” in line 21 lacks clear antecedent support and could be written as –movement—for clarity.  In lines 30-31, reference to the lid lift arms as being coupled to/between an inner side of the tailgate is somewhat confusing and apparently misdescriptive of the disclosed device. Aren’t the lid lift arms actually attached to the left and right sides of the tailgate? (see the right side of instant figure 3 etc.).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 exactly duplicates the language of intervening claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Muizelaar et al. ‘067 in view of Hemphill et al. ‘447 and Kmita et al. ‘947.
Muizelaar teaches a pick-up truck bed tailgate integrated storage box (e.g. see figure 3) which could be used to store tools and defines a toolbox as broadly claimed.  The device defines a tailgate (16+) having an inner side separated from an outer side, a left side separated from a right side, and a top side separated from a bottom side (e.g. see figures 1-3).  The device further 
Regarding claim 1, Muizelaar fails to specifically teach a plurality of electrical outlets and tailgate cables configured as recited.
Hemphill teaches a pick-up truck bed storage box (at 42) with a lid which includes a plurality of electrical outlets (34) coupled within the box inside compartment and configured to draw power from an electrical system of the pick-up truck to power devices– see column 2, lines 7-9.  
In order to provide more system functionality, it would have been obvious to one of ordinary skill in the art to include plural electrical outlets which are supplied power by the pick-up truck electrical system in the storage compartment of Muizelaar in view of the teachings of Hemphill.
Additionally, Kmita teaches a pick-up truck bed tailgate integrated storage box with a pivoting lid (figures 1-2 etc.) including a pair of cables (128) coupled a left side and a right side of the tailgate (e.g. figure 6 etc.) and extending to the pickup truck to maintain the tailgate in a horizontal position when the tailgate is disengaged from the pick-up truck.
Muizelaar when in the lowered horizontal position, it would have been obvious to one of ordinary skill in the art to fit the tailgate sides with bed attached cables in view of the teachings of Kmita.
Claim 4, Muizelaar teaches pneumatic lift arms configured and operable as broadly claimed and as best understood – see elements improperly labeled “140” in figure 4 (should be elements “40”) and the last paragraph of column 4.
Claim 5, the latch handle actuator assembly of Muizelaar defines an actuator system configured and operable as broadly claimed.
Claim 13, Muizelaar teaches adjacent rectangular storage compartments formed in the tailgate – see two rectangular depressions in the middle of the tailgate compartment as seen in figure 3 (e.g. note one of the two adjacent rectangular compartments is touched by the tag line for reference number 26 in figure 3). The modified device is deemed configured as broadly claimed and as best understood.


Claims 1, 4, 5, 7 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Muizelaar et al. ‘067 in view of Hemphill et al. ‘447 and McGowan et al. ‘355.
Muizelaar teaches a pick-up truck bed tailgate integrated storage box (e.g. see figure 3) which could be used to store tools and defines a toolbox as broadly claimed.  The device defines a tailgate (16+) having an inner side separated from an outer side, a left side separated from a right side, and a top side separated from a bottom side (e.g. see figures 1-3).  The device further includes an inner side storage compartment (at 24, figure 3) defined by at least one depression 
Regarding claim 1, Muizelaar fails to specifically teach a plurality of electrical outlets and tailgate cables configured as recited.
Hemphill teaches a pick-up truck bed storage box (at 42) with a lid which includes a plurality of electrical outlets (34) coupled within the box inside compartment and configured to draw power from an electrical system of the pick-up truck to power devices– see column 2, lines 7-9.  
In order to provide more system functionality, it would have been obvious to one of ordinary skill in the art to include plural electrical outlets which are supplied power by the pick-up truck electrical system in the storage compartment of Muizelaar in view of the teachings of Hemphill.
Additionally, McGowan teaches a pick-up truck bed tailgate showing use of a cable (18) coupled  to a side of the tailgate (e.g. figure 2 etc.) and extending to the pickup truck to maintain the tailgate in a horizontal position when the tailgate is disengaged from the pick-up truck.
In order to provide additional safety by incorporating better support into the tailgate system of Muizelaar when in the lowered horizontal position, it would have been obvious to one of 
Claim 4, Muizelaar teaches pneumatic lift arms configured and operable as broadly claimed and as best understood – see elements improperly labeled “140” in figure 4 (should be elements “40”) and the last paragraph of column 4.
Claim 5, the latch handle actuator assembly of Muizelaar defines an actuator system configured and operable as broadly claimed.
Claim 13, Muizelaar teaches adjacent rectangular storage compartments formed in the tailgate – see two rectangular depressions in the middle of the tailgate compartment as seen in figure 3 (e.g. note one of the two adjacent rectangular compartments is touched by the tag line for reference number 26 in figure 3). The modified device is deemed configured as broadly claimed and as best understood.
Finally regarding claim 7, , Muizelaar fails to specifically teach a use of pneumatic tailgate rods in conjunction with the tailgate cables as recited.
McGowan further teaches a pick-up truck bed tailgate showing use of a pneumatic tailgate rod/damper (20) coupled to a side of the tailgate (e.g. figures 1 and 2 of McGowan etc.) and extending to the pickup truck to maintain the tailgate in a horizontal position when the tailgate is disengaged from the pick-up truck. The pneumatic rods are shown used in conjunction with the cables 18 to support the lowered tailgate – figure 2 of McGowan.
In order to provide additional safety by incorporating better support into the tailgate system of Muizelaar when in the lowered horizontal position and further slow gate movement, it would have been obvious to one of ordinary skill in the art to fit the tailgate sides with bed attached side pneumatic rods (in addition to the attached cables) in view of the teachings of McGowan.


Claims 2-3, 6, 8-12, and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. is cited as an additional example of a tailgate storage compartment with a hinged lid known in the art.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612